UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-7566


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.

KEVIN MCDONALD,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Chief
District Judge. (3:04-cr-00255-JRS-2)


Submitted:   April 19, 2012                    Decided:   May 9, 2012


Before MOTZ, DUNCAN, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kevin McDonald, Appellant Pro         Se. Stephen Wiley Miller,
Elizabeth Wu, Assistant United        States Attorneys, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               On June 9, 2011, the district court entered an order

denying Kevin McDonald’s “host of frivolous Motions.”                                   In its

order,     the    district        court       denied        both    criminal      and    civil

motions.       Parties in a civil action in which the United States

is a party have sixty days following a final order in which to

file a notice of appeal.                 Fed. R. App. P. 4(a)(1)(B).                  The only

exceptions       to   the   appeal       period       are    when    the    district     court

extends the time to appeal based upon excusable neglect or good

cause    under    Fed.      R.    App.    P.    4(a)(5),       or    reopens     the    appeal

period under Fed. R. App. P. 4(a)(6).                        In contrast, parties in a

criminal action have only fourteen days to file a notice of

appeal.     Fed. R. App. P. 4(b)(1)(A).                     With or without a motion,

the district court may grant an extension of time to file a

notice    of     appeal     of    up     to    thirty       days     upon   a    showing       of

excusable      neglect      or    good    cause.        Fed.        R.   App.    P.   4(b)(4);

United States v. Reyes, 759 F.2d 351, 353 (4th Cir. 1985).

               McDonald filed his notice of appeal, at the earliest,

sixty-eight days after the district court entered judgment.                                See

Houston    v.     Lack,     487    U.S.        266,    276    (1988)       (noting      that   a

prisoner “files” a notice of appeal on the date he submits the

notice    to     prison     officials         for     mailing).          Thus,    McDonald’s

notice of appeal was filed after both the civil and criminal

appeal periods had expired, as well as after the expiration of

                                                2
the criminal excusable neglect period.            McDonald has not moved

for an extension or reopening of the appeal period.            We conclude

that   McDonald’s   notice   of   appeal   was   untimely   filed,   and   we

therefore dismiss the appeal.            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the Court and argument would not aid the

decisional process.

                                                                 DISMISSED




                                     3